Detailed Action
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Miller (US 6,450,500 B1) and Byrne et al (US 7,108,264 B2) generally teach a blackjack game wherein a player can make a side bet preferably before any cards are played. Lafferty (US 5,743,532) generally teaches a blackjack game wherein a player can make an insurance bet after cards have been dealt and the dealer’s revealed card has a predetermined value.
Regarding representative claim 2 however, no identified prior art reference discloses or fairly suggests the claimed limitations, most notably:
determining, by the computing platform, data representing odds of an occurrence of at least one subsequent event in the electronic card game, wherein the data representing the odds are determined based at least in part on at least one of the cards dealt to the player, wherein for various combinations of one or more cards that can be dealt in the electronic card game, a database stores corresponding predetermined data representing the odds of the at least one subsequent event occurring in the electronic card game, wherein for a given combination of one or more cards the corresponding predetermined data representing the odds of the at least one subsequent event occurring in the electronic card game are based on the given combination of one or more cards, and wherein determining the data representing the odds comprises using the at least one of the cards dealt to the player to access the database to access one of the predetermined odds; based at least in part on the determined odds of the occurrence of the at least one subsequent event, determining, by the computing platform, data representing offered odds for data representing a bet, wherein the data representing the bet comprises a bet that the at least one subsequent event will occur in the electronic card game, and wherein the offered odds are a different value from the determined odds; and generating electronic commands for rendering a visual graphical object on the graphical user interface of the mobile device to display data representing an offer to place the at the offered odds as part of the electronic card game
  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVE ROWLAND whose telephone number is (469) 295-9129.  The examiner can normally be reached on M-Th 10-8.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Dmitry Suhol can be reached at (571)-272-4430.  The fax number for the organization where this application or proceeding is assigned is (571) 273-8300.  The fax number for the examiner is (469)295-9129.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/STEVE ROWLAND/Primary Examiner, Art Unit 3715